Appeal from those parts of a judgment of Ontario County Court (Harvey, J.), entered January 28, 1999, convicting defendant after a jury trial of driving while intoxicated as a felony (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice by vacating the finding that defendant is a persistent felony offender and reducing the sentence imposed on each count of driving while intoxicated as a class D felony to an indeterminate term of incarceration of 2 Vs to 7 years and as modified the judgment is affirmed.
Memorandum: Defendant appeals from those parts of a judgment convicting him after a jury trial of two counts of driving while intoxicated as a class D felony (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c] [ii]) and sentencing him, as a persistent felony offender (see Penal Law § 70.10 [a]), to an indeterminate term of incarceration of 16 years to life on each count, to run concurrently. Defendant presented evidence after County Court denied his motion to dismiss based on the legal *1254insufficiency of the evidence at the close of the People’s case and failed to renew his motion to dismiss on that ground at the close of his case. Thus, defendant waived his present challenge to the legal sufficiency of the evidence (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]). The court’s Sandoval ruling does not constitute an abuse of discretion (see People v Moore, 202 AD2d 966 [1994], lv denied 83 NY2d 913 [1994]). We reject the contentions of defendant that the imposition of persistent felony offender status constitutes cruel and unusual punishment (see People v Turner, 234 AD2d 704, 707 [1996]) and violates his right to equal protection of the laws (see People v Bowers, 201 AD2d 830 [1994], lv denied 83 NY2d 909 [1994]; People v Clearwater, 98 AD2d 912 [1983]). As a matter of discretion in the interest of justice, however, we modify the judgment by vacating the finding that defendant is a persistent felony offender and reducing the sentence imposed on each count to an indeterminate term of incarceration of 21/s to 7 years. Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Hayes, JJ.